Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 20 November 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  
                     Sir
                     Head Quarters 20th November 1782
                  
                  I have been honored with your favor of the 14th—I shall endeavour to gain information of the several matters which you recommend to my notice, but I fear it will be difficult to ascertain them—I think you may rest assured that the Fleet which sailed the 26th of last Month had no troops on board.
                  We have yet no official accounts of the evacuation of Charles town, but I am inclined to think it has taken place.
                  By information from New York, the remainder of the Fleet are very near sailing, if not already gone—they had most of them fallen down to the Narrows a few days ago.  A Fleet of 25 sail of Transports arrived very lately at New York from Quebec.  What is remarkable, all those ships were fitted up with Births for the reception of Troops previous to their leaving Quebec, and I have just now received advice, that an embarkation of Troops had began at New York three days ago, but I cannot yet vouch for the truth of the last.  The fitting of the Transports I have from persons who came passengers in them.  I have the honor to be &c.
                  
               